 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Shannon Martino,                                  No. CV-17-00566-TUC-BPV
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15
            Plaintiff Shannon Martino filed the instant action pursuant to 42 U.S.C. § 405(g)
16
     and 42 U.S.C. § 1383(c)(3) seeking review of the final decision of the Commissioner of
17
     Social Security. The Magistrate Judge has jurisdiction over this matter pursuant to the
18
     parties’ consent under 28 U.S.C. § 636(c). (Doc. 17.) The matter is now fully briefed before
19
     this Court. (Docs. 18-20.) For the following reasons, the Court affirms the decision of the
20
     Commissioner.
21
      I.    PROCEDURAL HISTORY
22
            On August 6, 2013, Plaintiff filed an application for disability and disability
23
     insurance benefits (Administrative Record (AR) 221-24) and a Title XVI Application for
24
     Supplemental Security Income (AR 225-30). Plaintiff alleged disability as of January 1,
25
     2008 due to permanent mental disability, post-traumatic stress disorder, bipolar disorder,
26
     and personality disorder. (AR 98.) Plaintiff’s application was initially denied on December
27
     19, 2013 (AR 107), and upon reconsideration on July 2, 2014 (AR 132). After requesting
28   a hearing (AR 168), on April 4, 2016, Plaintiff testified before an Administrative Law
 1   Judge (ALJ) (AR 72-96). The ALJ issued an unfavorable decision on June 1, 2016. (AR
 2   18-36.) The Appeals Counsel denied Plaintiff’s Request for Review on September 11, 2017
 3   (AR 18), making the ALJ’s decision the Commissioner’s final for the purposes of review.
 4          Plaintiff filed the instant action on November 17, 2017. Plaintiff first claims that the
 5   ALJ did not account for all of Plaintiff’s limitations when formulating the Residual
 6   Functioning Capacity (RFC). (Doc. 18 at 2.) Specifically, the ALJ failed to evaluate
 7   Plaintiff’s limitations in the areas of concentration, persistence, and pace; and erroneously
 8   determined that Plaintiff’s physical ailments were not severe. Id. Second, Plaintiff argues
 9   that the ALJ failed to provide clear and convincing reasons for finding that Plaintiff’s
10   subjective symptoms were not credible. Id.
11   II.    SUMMARY OF ALJ’S FINDINGS

12          The burden of demonstrating disability lies with a claimant. Valentine v. Comm’r of

13   Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). To do so, a claimant must show that

14   a physical or mental impairment precludes substantial gainful activity, and it is anticipated

15   that this impairment will either result in death or last continuously for at least a year. 42

16   U.S.C. §§ 423(d)(1).
            An ALJ determines whether a claimant is disabled through a five-step sequential
17
     evaluation. See 20 C.F.R. §§ 404.1520, 416.920. A claimant must establish: (1) she has not
18
     performed substantial gainful activity since the alleged disability onset date (“step one”);
19
     (2) she has a severe impairment(s) (“step two”); and (3) her impairment(s) meets or equals
20
     the listed impairment(s) (“step three”). Id. “If the claimant satisfies these three steps, then
21
     the claimant is disabled and entitled to benefits. If the claimant has a severe impairment
22
     that does not meet or equal the severity of one of the ailments listed[,] . . . the ALJ then
23
     proceeds to step four, which requires the ALJ to determine the claimant’s . . . RFC.”
24
     Dominguez v. Colvin, 808 F.3d 403, 405 (9th Cir. 2015). “After developing the RFC, the
25
     ALJ must determine whether the claimant can perform past relevant work.” Id. Then, at
26
     stage five, “the government has the burden of showing that the claimant could perform
27
     other work existing in significant numbers in the national economy given the claimant’s
28
     RFC, age, education, and work experience.” Id.; 20 C.F.R. §§ 404.1520, 416.920.


                                                  -2-
 1          In this case, at step one, the ALJ found that Plaintiff had not engaged in substantial
 2   gainful activity since January 1, 2008. (AR 23.)
 3          At step two, the ALJ determined that Plaintiff had severe impairments, including
 4   bipolar mood disorder and personality disorder. (AR 24.) But, the ALJ noted that Plaintiff’s
 5   back, knee, and shoulder pain caused no more than minimal limitations, and therefore were
 6   not considered severe. Id.
 7          Then the ALJ decided–at step three–that the Plaintiff’s impairments did not meet or
 8   equal the listed impairments either singularly or in combination. Id. The ALJ said Plaintiff
 9   had not demonstrated her mental impairments met the criteria for either Listing 12.04
10   (Affective Disorders including Bipolar) or Listing 12.08 (Personality Disorders). Id. The
11   ALJ concluded that Plaintiff exhibited no marked restrictions in function and no periods of

12   decompensation, both of which are necessary for a disability determination under

13   paragraph B of the Listings for mental impairments. (AR 25.) Nor did Plaintiff meet the

14   paragraph C requirements because there (1) were no periods of decompensation, (2) was

15   no indication a change of environment would cause decompensation, (3) was no evidence

16   that an increase in mental demands would cause Plaintiff to decompensate, and (4) was no
     record of a year-long history of Plaintiff requiring a highly supportive living arrangement.
17
     Id.
18
            At step four, the ALJ stated that given the limiting effects of her ailments, Plaintiff’s
19
     RFC permitted a “full range of work at all exertional levels but with certain nonexertional
20
     limitations.” (AR 26.) These restrictions required that work needed to be “limited to
21
     unskilled tasks learned in 30 days or less not performed as a member of team or crew.
22
     Additionally, the assigned work must require no more than occasional, brief, intermittent,
23
     incidental contact with coworkers, supervisors, and public.” Id. Based on this assessment,
24
     the ALJ concluded that Plaintiff could perform past relevant work as a cleaner. (AR 29.)
25
            Finally, at step five, given Plaintiff’s RFC, age, education, and work experience, the
26
     ALJ found that Plaintiff was not disabled and that work for Plaintiff existed “in significant
27
     numbers in the national economy” as a stock clerk or dishwasher. (AR 30.)
28


                                                  -3-
 1   III.   PLAINTIFF’S BACKGROUND, STATEMENTS, AND VOCATIONAL EXPERT’S
 2          FINDINGS
 3          At the time of the administrative hearing, Plaintiff was forty-five years old. (AR
 4   79.) She had a high school education (AR 80) and previously worked as a janitor, waitress,
 5   and receptionist. (AR 93.) After the onset of her alleged disability, Plaintiff was
 6   incarcerated, but after she was released she worked three jobs.1 (AR 75, 77.) Despite the
 7   short-term work, Plaintiff claimed she was disabled and unable to maintain employment
 8   because of migraines, back pain, and interpersonal difficulties. (AR 81-84.)
 9          The first time Plaintiff argued she suffered from debilitating physical impairments
10   (i.e. back and neck pain) was at the administrative hearing. (AR 24, 84, 106, 131 253-59.)
11   At the hearing, Plaintiff testified that she had difficulty lifting objects with her right arm,

12   “sometimes” had back pain, and was “sometimes” unable to sit for long periods. (AR 80.)

13   However, she admitted she was able to lift about 20 pounds if able to utilize both hands.

14   (AR 85.)

15          While she could not pinpoint a precise amount of time she could sit or stand, she

16   said that after standing about 20 minutes she would need a break, and sometimes could not
     sit for long periods. Id. Plaintiff also claimed she had migraines approximately 2-3 times
17
     a week. (AR 84.)
18
            Plaintiff alleged that her back pain increased after falling of a horse. (AR 86.) After
19
     the first fall, Plaintiff continued to ride but fell off the horse again in September 2015,
20
     causing more pain. Id. Plaintiff admitted that before the 2015 tumble off the horse, she was
21
     a quotidian runner. (AR 87.) After the fall, she stated she experienced shooting pain down
22
     her legs that increased when she kneeled or bent down. (AR 89.) This sensation had become
23
     more frequent in the months leading up to the hearing. (AR 90.)
24
            At home, Plaintiff stated that she lived with three dependent children, ages
25
     seventeen, twelve, and seven, as well as a disabled husband with heart disease. (AR 79.)
26
27
     1
28     Plaintiff’s earnings from these jobs did not exceed the threshold amount to constitute
     substantial gainful activity. (AR 23.)

                                                  -4-
 1   She contended she cleaned her house “a lot,” cooked, watched television, and read. (AR
 2   85.) While doing these activities, however, she claimed that she was “up and down”
 3   approximately every 10-15 minutes because of her pain. (AR 85, 90.)
 4          As far as her mental impairments, Plaintiff was first diagnosed as bipolar and
 5   borderline personality in 2008-2009. (AR 308-377.) Further, she was deemed seriously
 6   mentally ill (SMI) in March 7, 2008. (AR 320-21, 378-79.)
 7          Plaintiff claimed that during a non-medicated, manic episode, she stole a coworker’s
 8   credit card and made fraudulent charges on it. (AR 78, 340.) Allegedly, she knew her
 9   actions were wrong but felt “invincible.” (AR 455.) This resulted in Plaintiff’s
10   incarceration from October 22, 2009 to August 2013. (AR 77.) Plaintiff said she received
11   medications while in jail;2 however, this is not indicated in her medical records from the

12   Department of Corrections. (AR 562-596.)

13          Plaintiff asserted that her medications caused dizziness, drowsiness, and nausea.

14   (AR 84.) In addition, she claimed the medications affected her ability to focus and caused

15   anxiety. Id.

16          Finally, Plaintiff testified that she was unable to maintain employment because she
     had difficulty getting along with others. (AR 81-82.) She stated she lost several jobs
17
     because she yelled uncontrollably at customers, co-workers, employers, and family. (AR
18
               a. Vocational Expert Testimony
19
            The ALJ asked the Vocational Expert (VE) whether a hypothetical individual
20
     similar to Plaintiff, with no limits on exertional levels, but limited to unskilled, solitary
21
     work and minimal contact with the public, coworkers, or supervisors would be able to
22
     perform Plaintiff’s past work. (AR 93.) The VE stated with those conditions Plaintiff could
23
24
     2
25     The record provides conflicting information about Plaintiff’s use of behavioral health
     medication during incarceration. One report indicates she used lithium and Depakote (AR
26
     274), another states that she stopped medication so she could be placed in minimum
27   security and suffered no manic episodes. (AR 102.) Plaintiff provided medical records
28   during her incarceration but they did not pertain to treatment for mental health. (AR 562-
     596.)

                                                 -5-
 1   perform her past work as a janitor (id.), and could also perform as a stock clerk or
 2   dishwasher (AR 94). However, if the hypothetical person were limited to sedentary work,
 3   there would be no employment available in the national economy. (AR 95.)
 4   IV.    STANDARD OF REVIEW
 5          The Court has the “power to enter, upon the pleadings and the transcript of the
 6   record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
 7   Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).
 8   The factual findings of the Commissioner shall be conclusive so long as the findings are
 9   based upon substantial evidence and there is no legal error. 42 U.S.C. §§ 405(g),
10   1383(c)(3); Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). Substantial
11   evidence is “more than a mere scintilla[,] but not necessarily a preponderance,”

12   Tommasetti, 533 F.3d at 1038 (quoting Connett v. Barnhart, 340 F.3d 871, 873 (9th Cir.

13   2003)). Further, substantial evidence is “such relevant evidence as a reasonable mind might

14   accept as adequate to support a conclusion.” Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

15   2007). Where “the evidence can support either outcome, the court may not substitute its

16   judgment for that of the ALJ.” Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing
     Matney v. Sullivan, 981 F.2d 1016, 1018 (9th Cir. 1992)). Moreover, the Commissioner,
17
     not the Court, is charged with the duty to weigh the evidence, resolve material conflicts in
18
     the evidence, and determine the case accordingly. Matney, 981 F.2d at 1019. However, the
19
     Commissioner’s decision “cannot be affirmed simply by isolating a specific quantum of
20
     supporting evidence. . . . Rather, the Court must consider the record as a whole, weighing
21
     both evidence that supports and evidence that detracts from the [Commissioner’s]
22
     conclusion.” Tackett, 180 F.3d at 1098 (internal quotation marks and citation omitted).
23
      V.    PLAINTIFF’S SEVERITY AND DEGREE OF IMPAIRMENT
24
            When evaluating the degree to which Plaintiff’s symptoms limit her ability to work,
25
     the ALJ first considers (a) whether there is an impairment that would reasonably be
26
     expected to cause the claimant’s symptoms, and (b) the severity of claimant’s ailments,
27
     including intensity, persistence, and limiting effects of alleged symptoms. 20 C.F.R. §§
28
     404.1529, 416.929; Social Security Ruling (SSR) 16-3p (Mar. 28, 2016). For mental


                                                -6-
 1   impairments, an ALJ must consider four areas of functioning (called paragraph B criteria):
 2   (1) activities of daily living; (2) social functioning; (3) concentration, persistence and pace;
 3   and (4) episodes of decompensation. 20 C.F.R. §§ 404.1520a(c), 416.920(c). The ALJ
 4   considers the paragraph B criteria at two intervals. First the ALJ evaluates the criteria to
 5   determine the degree of claimant’s impairments (degrees include: none, mild, moderate,
 6   marked, and extreme). 20 C.F.R. § 404.1520a(d)(2). If the ALJ deems that the impairment
 7   is severe (generally above mild degree of impairment), 20 C.F.R. § 404.1520(a)(d)(1), the
 8   ALJ considers the criteria again to determine whether the alleged impairment meets the
 9   criteria for the listed mental impairment, 20 C.F.R. § 404.1520a(d)(2).
10          Paragraph B requires two or more of the of the following symptoms: “marked
11   restriction of activities of daily living; marked difficulties in maintaining social

12   functioning; marked difficulties in maintaining concentration, persistence, or pace; or

13   repeated episodes of decompensation, each of extended duration.” (AR 7.) “A ‘[m]arked

14   limitation’ means that functioning in these areas independently, appropriately, effectively,

15   and on a sustained basis, is ‘seriously limited.’” Lamonda v. Berryhill, No. 3:16-cv-00587-

16   HDM-WGC, 2017 WL 8222654, at *5 (D. Nev. Dec. 22, 2017) (citing 20 C.F.R. Part 404,
     Subpt. P, App. 1, § 12.00(F)(2)(d)).
17
                a. RFC Considered Concentration, Persistence, and Pace
18
            Where an ALJ has incorporated the restrictions in concentration, persistence, and
19
     pace included in a medical opinion into the RFC, she does not err. Stubbs-Danielson v.
20
     Astrue, 539 F.3d 1169, 1174 (9th Cir 2008); Rainsford v. Comm’r Soc. Sec. Admin., No.
21
     CV-17-00530-TUC-EJM, 2018 WL 6499669, at *8 (D. Ariz. Dec. 11, 2018) (ALJ’s RFC
22
     need only incorporate credible limitations supported by substantial evidence and “be
23
     consistent with the restrictions identified in the medical testimony.”) (quoting Dschaak v.
24
     Colvin, 2015 WL 181803, *3 (D. Or. Jan 14, 2015)).
25
            Plaintiff claims that by limiting merely the complexity of work in the RFC, the ALJ
26
     did not properly address Plaintiff’s inability maintain concentration, persistence, or pace
27
     for prolonged periods. (Doc. 18 at 12.) The Court finds that the ALJ articulated Plaintiff’s
28
     concentration, persistence, and pace difficulties and appropriately accommodated them


                                                  -7-
 1   when formulating the RFC.
 2          At step three, the ALJ determined that Plaintiff suffered moderate difficulties in
 3   concentration, persistence, and pace. (AR 25.) But the ALJ added that, in general, Plaintiff
 4   was “alert and oriented with good memory, concentration, insight and judgment.” Id.
 5   Plaintiff encountered difficulty, however, when stressed. Id. The ALJ explained that in
 6   particular it was stressful social interactions that affected Plaintiff’s ability to concentrate.
 7   Id.
 8          The RFC permitted “a full range of work at all exertional levels but with certain
 9   nonexertional limitations. Specifically, assigned work must be limited to unskilled tasks
10   learned in 30 days or less not performed as a member of team or crew . . . [and with] no
11   more than occasional, brief, intermittent, incidental contact with coworkers, supervisors

12   and public.” (AR 26.)

13          When formulating the limitations in the RFC, the ALJ gave great weight to state

14   agency medical consultant Dr. Raymond Novak M.D., who affirmed that Plaintiff had

15   moderate limitations in concentration, persistence, and pace. (AR 104.) But, Dr. Novak

16   noted there was no significant limitation in Plaintiff’s ability to carry out short and simple
     instructions, maintain a regular schedule without supervision, or make uncomplicated
17
     work-related decisions. Id. Dr. Novak also noted that Plaintiff’s concentration was good
18
     while on medication, and she performed well in highly structured settings with
19
     expectations. (AR 105.) For example, Dr. Novak noted that even while unmedicated,3 in
20
     the structured setting of prison Plaintiff denied having manic episodes. (AR 102.)
21
            The ALJ also considered that even when off her medications, Plaintiff received a
22
     Global Assessment of Functioning score of 75, which showed only mild mental limitations.
23
     (AR 28.)
24
            There is nothing in the medical record suggesting Plaintiff’s moderate limitations
25
26   3
       Plaintiff claims the record shows she was receiving medication while in jail. (Doc. 18 at
27   3 (citing AR 386).) This statement is inaccurate, the cited record only indicates that
28   Plaintiff stated she “has taken Depakote, lithium, Seroquel in past.” Id. Plaintiff appears
     to have spent at least part of her incarceration unmedicated. (AR 102.)

                                                   -8-
 1   with concentration, persistence, and pace would affect her ability to perform unskilled
 2   simple tasks, especially when properly medicated. Overall, the medical record shows that
 3   Plaintiff did exhibit “good memory, concentration, and insight” (AR 25), even when she
 4   was emotionally upset (AR 313, 384, 416, 439, 441, 445, 449, 455). In fact her daily
 5   activities: cooking, cleaning, training her dog (AR 398), running errands (AR 431), driving
 6   (AR 80), and watching television (AR 85) belie any conclusion that Plaintiff’s attention
 7   difficulties would prevent her from engaging in work as defined in the ALJ’s RFC. It is
 8   clear the ALJ considered Plaintiff’s difficulties with concentration but determined that
 9   Plaintiff was capable of focusing on unskilled tasks as long as she was not additionally
10   distracted or stressed by social interactions with others. The ALJ incorporated these
11   stressors affecting concentration into the RFC by minimizing social interaction. The Court

12   cannot find that the ALJ erred in this instance.

13              b. Physical Limitations Not Severe

14          “An impairment or combination of impairments is not severe if it does not

15   significantly limit [a claimant’s] physical . . . ability to do basic work activities.” 20 C.F.R.

16   §404.1522.
            Plaintiff argues that because the ALJ did not include Plaintiff’s physical
17
     impairments when formulating the RFC, the ALJ committed harmful error. (Doc. 18 at 14.)
18
     Plaintiff claims that because evidence existed suggesting Plaintiff’s limitations had “more
19
     than a minimal effect” they should have been included in the RFC. Id. The Court disagrees.
20
     Plaintiff’s own testimony and a substantial portion of the medical evidence supports a
21
     finding that Plaintiff can perform work at all exertional levels.
22
            First, the ALJ noted that Plaintiff had not raised the issue of physical impairments
23
     during her initial application or upon reconsideration, and only claimed physical disability
24
     at the administrative hearing. (AR 24.) Furthermore, the ALJ stated that Plaintiff’s
25
     intermittent ability to work suggested that her “daily activities have, at least at times, been
26
     somewhat greater than [Plaintiff] generally reported.” (AR 23); see Bray v. Comm’r of Soc.
27
     Sec., 554 F.3d 1219, 1227 (9th Cir. 2009) (employment combined with other activities may
28
     undermine a claimant’s alleged limitations). In addition, although Plaintiff’s records


                                                   -9-
 1   suggest her pain was initially caused by a fall in prison (AR 535), there are no medical
 2   records of this fall or any subsequent pain during that time. Further, the ALJ noted that an
 3   examination of her spine, shoulders, and extremities were normal (AR 24, 562, 570), and
 4   medical records showed Plaintiff’s low back exhibited “normal strength, reflex and gait . .
 5   . no compression fractures and otherwise wholly unremarkable findings.” (AR 24, 389,
 6   399, 486.) Likewise, her knee and shoulder were unremarkable and showed no sign of
 7   fracture or dislocation. (AR 24, 548.) Plus, the ALJ considered Dr. L.A. Woodard’s
 8   assessment, finding it consistent with the record and affording it great weight. (AR 24.) Dr.
 9   Woodard found Plaintiff’s physical impairments were mild, within normal limits, and not
10   severe. Id.
11          Moreover, the ALJ noted that despite Plaintiff’s allegations of migraines a few times

12   a week, there was no record of migraines in the medical evidence. (AR 27.) Furthermore,

13   Plaintiff’s claims of side effects from the medication were not credible because she had

14   previously denied side effects from her medications and had positive results with

15   medication. (AR 27, 102, 430, 437, 445, 449.)

16          Finally, the ALJ stated that Plaintiff’s impairments were not treated aggressively in
     the past, nor was aggressive treatment anticipated for the future. Id. Plaintiff’s pain has
17
     been treated mild pain medication and muscle relaxers. (AR 80); see Parra v. Astrue, 481
18
     F.3d 742, 750-51 (9th Cir. 2007) (Medical records showing alleged impairments were
19
     treated conservatively and claimant’s functioning was normal can provide sufficient reason
20
     to find impairment is less severe than alleged).
21
            The record also shows that Plaintiff exercised (AR 410, 420, 516) and ran daily (AR
22
     87, 436, 441). Plaintiff conceded that she was able to lift up to 20 pounds (AR 87), “spen[t]
23
     her days running errands for the household” (AR 382), cleaned her house “a lot” (AR 85,
24
     90, 431), and cooked (AR 85, 431). She also rode horses until 2015. (AR 86.) And while
25
     she claimed in the administrative hearing that she often needed to take breaks, she also
26
     incongruously stated she only “sometimes” encountered back pain or needed to sit down.
27
     (AR 80.) These activities are inconsistent with an assertion that Plaintiff is unable to handle
28
     the physical demands of a job. In addition, at times during her alleged disability was


                                                 - 10 -
 1   gainfully employed (AR 243, 249-50), undermining her claims that her physical
 2   impairments precluded employment. Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2011)
 3   (reasonable for ALJ to conclude that activities during alleged disability that were similar
 4   to past work undermined alleged level of impairment).
 5          The ALJ provided viable reasons for finding Plaintiff’s physical impairments were
 6   not severe and that Plaintiff could perform work at all exertional levels. This determination
 7   was neither legal error or unsubstantiated by the record.
 8   VI.    Plaintiff’s Subjective Symptoms
 9          After determining that a claimant’s objective medical records show an impairment
10   which could cause the alleged symptoms, the ALJ must consider whether the claimant’s
11   alleged symptoms are consistent with the medical evidence in its entirety. 20 C.F.R. §
12   404.1529, 416.929. To reject a claimant’s testimony about subjective impairment, the ALJ
13   must provide “specific, clear, and convincing reasons” that are supported by substantial
14   evidence. Burrell v. Colvin, 775 F.3d 1133, 1137 (9th Cir. 2014). If an ALJ shows that a
15   claimant “is able to spend a substantial part of [her] day engaged in pursuits involving the
16   performance of physical functions that are transferable to a work setting, a specific finding
17   as to this fact may be sufficient to discredit a claimant’s allegations.” Vertigan v. Halter,
18   260 F.3d 1044, 1049 (9th Cir. 2001) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169
19   F.3d 595, 600 (9th Cir. 1998)) (emphasis and alterations in original).
20
               a. Physical Impairment
21
            Plaintiff argues that the ALJ failed to provide clear and convincing reasons to
22
     discount Plaintiff’s subjective symptoms. (Doc. 18 at 2, 7-11.) The Court finds the ALJ
23
     provided several convincing reasons why she did not find Plaintiff’s physical impairments
24
     as severe as alleged, and demonstrated that Plaintiff was capable of engaging in work for
25
     a substantial portion of the day.
26
            In her decision, the ALJ stated that Plaintiff claimed her back and shoulder pain
27
     limited her in the following ways: (1) difficulty moving and spasms in right arm, (2) back
28


                                                - 11 -
 1   pain, (3) problems sitting or standing for long periods, and (4) vertigo and nausea from
 2   pain medication. (AR 26-27.) However, the ALJ noted inconsistencies between Plaintiff’s
 3   alleged symptoms and her own activities. For instance, the ALJ explained that Plaintiff
 4   admitted she could (1) carry up to 20 pounds with both hands; (2) sit 30 minutes and stand
 5   20 minutes before needing to rest; (3) cook, clean, and perform household chores; and (4)
 6   watch television (AR 27.) As noted earlier, the ALJ observed that the medical records for
 7   Plaintiff’s pain were unremarkable, and no aggressive treatment was utilized or anticipated.
 8   (AR 25.) Further, the ALJ retorted that Plaintiff had not raised these physical ailments until
 9   the administrative hearing, which undermined her allegation of disabling pain. (AR 24.)
10   Finally, Dr. Woodard’s assessment also supported the ALJ’s determination. Id.
11          Plaintiff’s employment during her alleged disability also undermined her claim of
12   disabling pain. (AR 23.) Although Plaintiff expressed some difficulty performing tasks
13   with her right hand, the ALJ commented that Plaintiff alleged the primary reason she
14   stopped working as a cleaner, server, and golf cart driver because of her inability to get
15   along with others. (AR 80-81.) Furthermore, while incarcerated, Plaintiff was able to work
16   as a dishwasher, cook, and janitor. (AR 82.) As noted previously, there are no medical
17   records for her period of incarceration demonstrating Plaintiff suffered from any back or
18   shoulder pain. In addition, the ALJ noted that Plaintiff conceded her status as a felon was
19   a major reason she could not secure work, not necessarily her physical impairments. (AR
20   27, 82-83.) The ALJ’s finding that Plaintiff’s physical impairments were not severe was
21   neither legal error or unsubstantiated by the record.
22             b. Mental Impairment
23
            As for Plaintiff’s mental impairments, the Court determines that the ALJ
24
     appropriately explained the discrepancy between Plaintiff’s alleged symptoms and the
25
     medical evidence. (AR 27.)
26
            Plaintiff testified that she was unable to work because “being around people is very
27
     difficult” (AR 80) and she would often lose her temper. (AR 26, 80-81.) The ALJ stated
28
     that her allegations were not as severe as alleged because her treatment records showed

                                                 - 12 -
 1   that overall she was “pleasant and cooperative” (AR 25), able to maintain eye contact (AR
 2   25, 382, 383-85, 388, 395, 416, 505, 537), and could care for her family (AR 25, 79, 431).
 3   Furthermore, the ALJ noted that Plaintiff had been intermittently treated with conservative
 4   mental health therapy and medication. (AR 27.) She also engaged in social services
 5   assistance, utilizing employment and marital therapy, and obtaining financial assistance
 6   with utilities. Id. The ALJ further indicated that Plaintiff’s GAF score showed only a
 7   moderate limitation in functioning. Id. Finally, the ALJ did not give much credence to the
 8   non-medically acceptable source’s assessment of Plaintiff as seriously mentally ill in 2008,
 9   stating that this evaluation held no bearing on whether claimant was mentally disabled as
10   defined by the Commissioner. Id.
11          The record does not reflect Plaintiff’s alleged inability to cope with others to the
12   extent she alleges. Plaintiff has suffered some serious stressors, and understandably has
13   mildly lost her temper and become emotional at times. (AR 384, 391, 451, 455, 472.)
14   However, these events do not demonstrate Plaintiff’s interpersonal impairment, but instead
15   instantiate her resilience. For instance, the Court acknowledges that Plaintiff raised her
16   voice at a receptionist over a $3.00 copay in September 2013. (AR 391.) In context,
17   however, the incident does not support a manic bipolar incident, but rather serious family
18   and financial pressures. A month prior, Plaintiff took the bus to an appointment, despite
19   not having bus fare to return home. (AR 385.) At the time, Plaintiff was also worried
20   because she had no money for medications. Id. Plaintiff was living with her disabled
21   husband, three children between the ages of four and fourteen, two grown step-daughters
22   (who notably were not financially contributing to the household’s expenses (AR 393)), and
23   two step-granddaughters. (AR 386.) Later that day, Plaintiff was upset because she was
24   again told she would have to pay for medications. (AR 387.) Plaintiff cried, but the case
25   manager clarified that she would not be responsible for payment, Plaintiff thanked the case
26   manager for his assistance. Id.
27          When she returned the following month–presumably with the same living and
28   financial situation–and was asked to provide the copay, she became upset and raised her


                                                - 13 -
 1   voice. (AR 391.) But, the record indicates that the outburst was short-lived; once Plaintiff
 2   was redirected she calmed down and again expressed gratitude. (AR 388.) Given the
 3   circumstances, a raised voice does not connote an inability to function, but a temporary
 4   loss of patience.
 5          In a separate instance, Plaintiff discovered in November 2015 that her husband had
 6   not been paying the power and gas company, leaving a $1,154.09 bill and the threat of
 7   disconnection. (AR 472.) The ensuing spousal argument resulted in Plaintiff’s husband
 8   physically assaulting her. Id. Despite being reasonably emotional and overwhelmed,
 9   Plaintiff was able to figure out how to get financial assistance, and even attempted to pick
10   up additional shifts at her job. Id. Within days, Plaintiff was also engaging in therapy and
11   focusing on breathwork to calm her. (AR 465.)
12          The ALJ acknowledged Plaintiff’s alleged ability to adjust to environmental
13   stressors, but clearly and convincingly explained how her allegations were inconsistent
14   with the evidence. The ALJ noted that Plaintiff was highly adaptable given her learned
15   coping skills, community resources, and stabilizing medication. (AR 28.) The fact that
16   Plaintiff has been capable of caring for her household, attending group therapy, and
17   engaging in exercise is nothing short of remarkable given her environmental stressors.
18   However, substantial evidence supports the ALJ’s contention that despite numerous
19   setbacks, Plaintiff’s alleged mental impairments are not debilitating. To the extent that her
20   mental impairments limit her ability to get along with others, the ALJ has properly
21   accounted for those limitations in the RFC. As such, the ALJ’s determination at about
22   Plaintiff’s subjective symptoms was not legal error.
23          Accordingly, IT IS ORDERED:
24      1. The Commissioner’s decision denying benefits is AFFIRMED.
25      2. The Clerk of Court is directed to enter judgment accordingly.
26
            Dated this 23rd day of January, 2019.
27
28


                                                - 14 -
